UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6923


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LARELL ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-3; 0:14-cv-02242-CMC)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Larell Anderson, Appellant Pro Se.     Beth Drake, Jimmie
Ewing, William Kenneth Witherspoon, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Larell Anderson seeks to appeal the district

court’s order dismissing his successive 28 U.S.C. § 2255 (2012)

motion because Anderson failed to obtain prefiling authorization

from this court.             The district court’s order is not appealable

unless    a    circuit       justice      or   judge    issues         a    certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating          that

reasonable      jurists        would      find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner        must

demonstrate      both    that       the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Anderson has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument       because       the       facts   and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3